Exhibit 10.1

“CONTERRA” JOINT VENTURE DEVELOPMENT AGREEMENT
(A Tax Partnership)
This Agreement (“Agreement”) is made and entered into effective as of October 1,
2009 (Effective Date) by and between PATARA OIL & GAS LLC (“Patara, Venture
Manager or Operator”), a Delaware limited liability company, whose address is
Three Allen Center, 333 Clay, Suite 3960, Houston, Texas 77002 and CONTERRA
COMPANY, (“Conterra or Non-Operator”) a Delaware corporation, whose address is
3700 Buffalo Speedway, Suite 960, Houston, Texas 77098, and shall sometimes be
referred to in this Agreement, singularly as “Party” or collectively as
“Parties” or as “Venture Manager, Operator” and “Non Operator”, as applicable.
RECITALS
The Parties desire to enter into this Agreement for the purposes of acquiring,
prospecting owning, operating, producing, selling, and otherwise commercially
developing oil, gas and mineral properties (the “Venture Properties”), as
hereinafter defined. In order to conduct those activities, the Parties desire to
establish this Joint Venture for that purpose and to set forth the terms,
provisions, and conditions of their relationship.
Patara enters into this Agreement as the owner of all of the leasehold, rights
to explore, develop and operate the Venture Properties, as hereinafter defined,
and desires that Conterra join in the development of the Venture Properties and
to contribute certain risk capital towards the exploitation and enhancement of
potential reserves upon the Venture Properties.
Conterra enters into this Agreement with the understanding that there are
benefits to be obtained from the contribution of risk capital relating to the
cost of drilling and completion of any well(s) located upon the Venture
Properties and the corresponding reward from such risk capital from the revenues
that may be obtained from the production from wells drilled and completed upon
the Venture Properties.
In consideration of the covenants and agreements contained in this Agreement,
other valuable consideration, and the benefits to be derived by each Party, the
Parties agree as follows:
ARTICLE I
GENERAL PROVISIONS
1.01 Formation of Joint Venture. The Parties hereby form and establish a Joint
Venture (the “Venture”) under the terms and provisions of this Agreement, and
the rights and liabilities of the Parties shall be as set forth in this
Agreement.
1.02 Name of Venture. The name of the Venture shall be “CONTERRA — NO. 1,” or
such other name as the Parties from time to time may designate. Venture Manager
shall cause to be filed, on behalf of the Venture, such assumed or fictitious
name certificate or certificates as may from time to time be required by law.
1.03 Business of the Venture. The business of the Venture is to acquire,
prospect, own, develop, operate, sell, and otherwise commercially develop oil,
gas and mineral properties. In furtherance of its business, the Venture shall
have and may exercise all the powers provided under the terms of this Agreement,
and shall do any and all things relating or incidental to its business, as fully
as natural persons might or could do under the laws of the State of Texas. The
Venture shall engage in no other business.
1.04 Place of Business of the Venture. The principal place of business of the
Venture shall be located at the offices of Patara , Three Allen Center, 333 Clay
Street, Suite 3960, Houston, Texas 77002. The Parties may, at any time and from
time to time, change the location of the Venture’s principal place of business,
on written notice of the change, and may establish such additional place or
places of business of the Venture as the Parties may determine from to time.

 

 



--------------------------------------------------------------------------------



 



1.05 Venture Manager. The Venture Manager and physical operator of the Venture
Properties shall be Patara (“Venture Manager”).
1.06 Venture Operating Agreement. All Venture operations conducted hereunder
shall be pursuant to the terms and provisions of the Venture Operating
Agreement, attached hereto as Exhibit “B”.
1.07 Duration of the Venture. The Venture shall commence on the Effective Date
of this Agreement, and shall continue until it or its properties are transferred
or consolidated into another business entity owned by the Parties or terminated
in accordance with the provisions of this Agreement.
1.08 Title to Venture Properties. Except as otherwise provided in this
Agreement, all property owned by the Venture, whether real or personal, tangible
or intangible, shall be deemed to be beneficially and contractually owned by the
Venture as an entity, and no Party, individually, shall have any ownership
interest in the property, unless conveyed or transferred to the Party by the
Venture.
1.09 Filing of Certificates. Venture Manager shall file and publish all
certificates, notices, statements or other instruments required by law for the
formation and operation of this Joint Venture, in all jurisdictions where the
Venture may elect to do business.
ARTICLE II
VENTURE PROPERTIES
2.01 Venture Leases Held By Production (HBP) Units. Patara represents, without
warranty of title, either express, implied or statutory, that it owns or
controls those certain oil and gas leases (the “Venture Leases”) described in
Exhibit “A” in the attached Joint Operating Agreement, all located in the
Fairplay Area of Panola County, Texas covering approximately 3,425.00 net
mineral acres of land, more or less, with leasehold rights covering all depths
from the surface down to the base of the Cotton Valley Sand series. As of the
effective date of this Agreement, Patara represents that all of the Venture
Leases are being Held by Production under existing producing wells and are all
situated within the following established production Units (or proration lease)
as recorded in the Official Public Records of Panola County, Texas:

      Unit Name   Producing Unit Wells
 
   
Dobbins Gas Unit
  Dobbins Nos. 1 and 2
Weir Estate Gas Unit
  Weir Estate No. 1
C. Brooks Gas Unit
  C. Brooks Nos. 1, 2, 3, 4, 6, 7 and 9
Taylor Gas Unit
  Taylor Nos. 1, 2, 4 and 5
Raley Gas Unit
  Raley No. 1
J. H. Browning Gas Unit
  J. H. Browning Nos. 1, 2 and 3
Z. Austin Lease (lease basis)
  Z. Austin Nos. 1, 2, 3 and 4

 

2



--------------------------------------------------------------------------------



 



2.02 Venture Wells. The initial venture wells will include the drilling,
completion, equipping and production from an initial identified Fifteen
(15) wells ( the “Venture Wells”) and are intended to target prospective
locations to produce reserves from the Cotton Valley Sand series and Travis Peak
and Pettit formations, which may underlie the Venture Leases, all of which are
embraced within the above-described production units.

  a.  
Selection of Venture Wells. Each Venture Well will be evaluated individually on
its own geologic merits and will be drilled at mutually agreeable locations.
Prior to making any capital contributions for the purpose of drilling a Venture
Well and depositing funds into the Banking Account of the Venture, the Parties
shall have received, reviewed and approved the following materials:

  (i)  
Drilling Prognosis for the specific Venture Well;
    (ii)  
AFE for the specific Venture Well;
    (iii)  
Assignment of leasehold interest;
    (iv)  
Such evidence of drillsite title as any Party may request;
    (v)  
Evidence that all mortgage encumbrances have been removed.

  b.  
Approval to Drill a Venture Well. Pursuant to Section 2.02 (a), upon acceptance
and approval to commence operations of any Venture Well, Venture Manager shall
send to Conterra a cash call for the approved amounts set forth for in the
Venture Well AFE and the prospect fee of $100,000.00 as set forth in
Section 5.02. Conterra shall remit fifty (50%) percent of the amount of the cash
call within five (5) days after receipt, and, the remaining fifty (50%) percent
within five (5) days from the receipt of a second cash call. At the option of
Operator, no drilling operations shall be required until and upon receipt of the
cash call funds into the Venture capital account. All capital contributions will
be deposited in a segregated account in the name of the Venture.

  c.  
Exclusion of Existing Producing Unit/ Lease Wells. As described in Section 2.01
above, the existing producing unit wells (“Excluded Wells”) are not intended to
be a part of this Agreement, and the related spacing acreage attributed thereto
and production therefrom are specifically excluded from this Agreement and shall
remain the exclusive property and under the exclusive control of Patara.

  d.  
Existing Facilities: In respect of the Excluded Wells, Patara is currently
operating the Fairplay Field infrastructure of gathering lines, central
facilities, central compression and related equipment in order to deliver gas to
a receipt sales point to third parties. Patara does hereby dedicate to the
Venture the concurrent right to use such existing facilities to handle, move and
process the full gas well stream from any of the Venture Wells, subject to all
allocable costs associated with the incremental volume of gas well stream from
the Venture Well(s) handled and flowing through such existing facilities.

  e.  
Refund of Cash Call: Upon receipt of the first cash call funds, Operator shall
commence the drilling operations of the selected Venture Well within ten
(10) days. If drilling operations have not been commenced within this time
period, then Operator will return 100% of such cash funds to Conterra until a
new cash call is made.

 

3



--------------------------------------------------------------------------------



 



ARTICLE III
INTEREST OF THE VENTURE PARTIES
3.01 Capital Expense and Revenue Interest of the Venture. The following table
sets forth the expense commitment to fund the Venture Banking Account and the
corresponding revenue sharing of the Venture. The acronyms BPO shall mean
“before payout” and APO shall mean “after payout” as further defined in
Article VII.

                                                      Net (2)     Net Revenue  
    Expense Interest (1)     Proceeds     Interest       BPO     APO     BPO    
APO  
Patara Oil & Gas LLC
    -0-       1.000       .075       .700  
 
                               
Conterra Company
    1.000       -0-       .675     .050 (orri)
 
                       
 
    1.000       1.000       .750       .750  

Note:

      (1)  
Expenses include tangible and intangible drilling and completion costs,
development costs, prospect fee of $100,000.00 per well, and any other
associated costs, including but not limited to wellhead and gathering equipment
necessary to process and transport the oil and gas to market.
  (2)  
Net Proceeds shall mean operating revenues, less taxes, including, but not
limited to severance, ad valorem, property and state franchise taxes, leasehold
burdens, operating costs and allowable COPAS charges. The above Net Proceeds
model is for arithmetic exemplication purposes and is based upon using a 75% net
revenue interest in each of the Venture Wells, on a unitized basis, therefore:
     
BPO Calculation is:

     
Conterra:
  .90 x .75 = .675
Patara:
  .10 x .75 = .075

(3)  
The actual Net Proceeds shall be based upon the actual net revenue interest, on
a unitized basis, for each of the production units and Venture Wells drilled
thereon as set forth in Exhibit “A-3” in the Venture Operating Agreement.

3.02 Banking Account. All revenue from Venture Wells shall be paid into, and all
operating costs with respect to Venture Wells, shall be received into and
disbursed from a separate and segregated Banking Account in the name of the
Venture. Funds in the Banking Account will not be comingled with funds of any
Party.
3.03 Net Proceeds Sharing During Payout Period. Until Payout period, as defined
in Section 7.01, the Parties will share the Net Proceeds from production from
the Venture Wells:

             
Conterra
    90 %    
Patara
    10 %    

ARTICLE IV
ASSIGNMENT OF VENTURE WELLS AND LEASES
4.01 Assignment of Leasehold Interest Upon Selection. As provided in
Section 2.02, upon approval to drill and funding of the Venture Banking Account
for each selected Venture Well as provided in Section 2.02, Patara shall to
execute and deliver to Conterra an assignment of 100% leasehold interest, with
special warranty of title, in the applicable Venture Leases within the
particular production unit attributable to each Venture Well. Such Assignment
will be delivered unencumbered by any mortgage and other burdens not approved by
Conterra and will include the legal description of forty (40) acres of land, in
the form of a square, centered on the Venture Well and such acreage shall be
allocated to each Venture Well. The assignment will be delivered to Conterra at
the net revenue interest as set forth for each production unit in the Venture
Operating Agreement, and substantially in the form of Exhibit “C-1”.

 

4



--------------------------------------------------------------------------------



 



ARTICLE V
CONTRIBUTIONS
5.01 Capital Contributions.

  a.  
Conterra shall make 100% of all of the contributions of capital towards the
drilling, completion and equipping for all of the Venture Wells. Such
contributions will be made pursuant to cash calls under the approved AFE for
each Venture well as set forth in Section 2.02(a) and will be made into the
separate and segregated Venture Banking Account.

  b.  
No interest shall accrue on any contribution to the capital of the Venture, and
other than as described in Section 2.02(e), no Party shall have the right to
withdraw or be repaid any capital contribution unless Venture Manager fails to
drill, complete or equip a Venture Well, in which case such contribution of
capital by Conterra shall be promptly returned to Conterra.

  c.  
The Venture Manager shall use the contribution of capital pursuant to
Section 5.01(a) solely for the drilling, completion and equipping of Venture
Wells and for no other purpose.

5.02 Bonus Payment for each Venture Well. Upon selection and approval of the
drilling of a particular Venture Well as provided in 2.02(a), Conterra shall
then pay to Patara the sum of $100,000.00 for each such approved Venture Well
five (5) days prior to spudding such well. This bonus payment is intended to be
treated as a Venture prospect fee and shall be included in the calculation of
Payout for each and all of the Venture Well(s); provided, however, such bonus
payment shall not be treated as part of the capital account of the Venture,
instead, it shall be treated as the sole property of Patara.
5.03 Additional Contributions. The Parties, on unanimous agreement, may make
additional capital contributions to the Venture, which contributions shall be
shared equally (50%/ 50%) for costs, expenses or charges with respect to the
ownership, operation, development, maintenance and management of Venture
Property for, but not limited to, interest expense, professional fees,
commissions, wages and related costs, to the extent such costs, expenses, or
charges exceed the capital and income, if any, derived from the Venture.
5.04 Contribution of Time and Materials.

  a.  
Each Party shall contribute so much of time as may be reasonably required to
conduct the operations of the Venture for the purposes set out in the Agreement.

  b.  
It is contemplated that each Party shall, in connection with time contributed to
the Venture, make use of personally owned equipment, vehicles, and other
materials (“equipment”) for Venture purposes. This equipment shall not be deemed
a contribution by the Party to the Venture of the equipment, and shall remain
the property of the Party utilizing the equipment. In the event it is necessary,
in connection with the use of equipment, to conduct maintenance resulting from
the equipment being utilized by the Venture, those costs shall be costs of the
Venture, but shall not give the Venture rights of ownership in the equipment.

 

5



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS
6.01 Distributable Cash. The term “distributable cash” as used in this
Agreement, with respect to any period, shall mean all Net Proceeds of the
Venture in that period,
6.02 Distribution of Distributable Cash. Distributable cash for each month, if
any, shall be distributed, within fifteen (15) days after the end of such month,
among the Parties in the same proportion as set forth in Section 3.01.
ARTICLE VII
PAYOUT OF CAPITAL CONTRIBUTIONS
7.01 Payout Defined: The term “Payout” shall be defined as the month following
the month when the aggregate of all capital contributions made to the Banking
Account by Conterra, compounded annually at an internal rate of return of
fifteen (15%) percent equal the sum all cash distributions received by Conterra.
7.02 Occurrence of Payout: Upon the occurrence of Payout, the Venture Manager
shall send written notice to Conterra advising that Payout has occurred with a
complete accounting of the Venture Banking Account. Conterra shall have sixty
(60) days in order to accept such accounting and acknowledge that Payout has
occurred, or may request an audit of the books and financial records of Venture
Manager.

  a.  
After Payout Reversion. Upon the occurrence of Payout, the expense interest and
the net proceeds interest shall, ipso facto, revert to the after Payout (“APO”)
division of interest as set forth in Section 3.01.

  b.  
Relinquishment of Leasehold Ownership in Venture Leases. Upon the occurrence of
Payout, the leasehold interest previously assigned pursuant to Section 4.01 in
the Venture leases shall be automatically converted to the after Payout interest
of One Hundred (100%) percent working interest to Patara and Five (5%) Percent
of 8/8ths Overriding Royalty Interest to Conterra.

  c.  
Reassignment of Leasehold/Retained Five (5) Percent Overriding Royalty Interest.
Upon the occurrence of Payout, Conterra shall execute and deliver to Patara a
reassignment of One Hundred (100%) percent of the leasehold title and retaining
a Five (5%) Percent of 8/8ths Overriding Royalty Interest in production from the
Venture Leases. Such reassignment will substantially be in the form of Exhibit
“C-2”.

ARTICLE VIII
MANAGEMENT
8.01 Management of the Venture. Subject to the reservations of control in the
Venture specified in this paragraph, the Parties designate Patara as the Venture
Manager of this Venture. In the event of bankruptcy of Patara, the inability of
Patara to perform the functions of Venture Manager, breach of this Agreement by
Patara or withdrawal of Patara as the Venture Manager, Conterra shall
immediately become and is hereby appointed as Venture Manager.

 

6



--------------------------------------------------------------------------------



 



8.02 Management and Control.

  a.  
The Venture Manager shall have the right, in good faith, except as otherwise
specified in this Agreement, to take and do any and all reasonable action
required with regard to the affairs of the Venture, in connection with its day
to day operations, management, and control of Venture Property, which is routine
and normal.

  b.  
The Venture Manager shall have the duty, power, and authority to take such
action, from time to time, as may be deemed necessary, appropriate and prudent
in connection with the management and conduct of the business and affairs of the
Venture, including, but not limited to, the following:

  (i)  
protect and preserve the title and interest of the Venture in Venture Property
and other assets which may be owned by the Venture.

  (ii)  
Render for taxation and pay all ad valorem taxes and assessments, if any and
other charges imposed against the property owned by the Venture.

  (iii)  
Negotiate and supervise the performance of contracts covering the Venture
Property, and otherwise enforce the obligations of parties with whom the Venture
enters into contracts or other arrangements.

  (iv)  
Keep all books of accounts and records of the Venture, including GAAP
accounting, tax and Payout records.

  (v)  
pay or cause to be paid all debts or other obligations of the Venture.

  (vi)  
maintain all funds of the Venture in a segregated Venture Banking Account in a
depository approved by the Parties.

  (vii)  
make monthly distributions, as provided for in this Agreement, to the Parties in
accordance with the provisions of this Agreement.

  (viii)  
perform all other normal business functions and otherwise operate and manage the
business and affairs of the Venture in accordance with, and as limited by, this
Agreement.

  (ix)  
to employ agents, employees, managers, accountants, attorneys, consultants, or
other persons, necessary or appropriate to carry out the business of the
Venture, whether or not any person employed is affiliated or related to a Party,
and to pay fees, expenses, salaries, wages, and other compensation to those
persons as the Venture Manager shall determine.

  (x)  
pay, extend, renew, modify, adjust, submit to arbitration, prosecute, defend, or
compromise, on the terms as may be determined and on the evidence as may be
deemed sufficient, any obligation, suit, liability, cause of action or claim,
including taxes, either in favor of or against the Venture of $25,000.00 or
less, subject to the limitation of imposing joint and several liability on the
Parties.

8.03 Specific Limited Power. Notwithstanding any other provision of this
Agreement, no one Party shall have the power, without the written consent of all
Parties, to sell, lease or assign the Venture Property or to enter into or
otherwise become liable for or with respect to, any arrangement which would
result in the liquidation of the Venture or the sale of all its assets.
8.04 Right of Public to Rely on Authority of Parties. No person shall be
required to determine a Party’s authority to enter into any undertaking on
behalf of the Venture or to see to the application or distribution of revenues
or proceeds paid to a Party on behalf of the Venture.

 

7



--------------------------------------------------------------------------------



 



8.05 Services of the Parties. During the existence of the Venture, the Parties
shall devote such time and effort to Venture business as may be necessary to
promote the interest of the Venture to the mutual benefit of the Parties. It is
specifically understood and agreed that no Party shall be required to devote
full time to Venture business, and each Party may, at any time and from time to
time, engage in and possess interests in other business ventures of any and
every type of description, and no Party shall, by virtue of this Agreement, have
any right, title or interest in or to such independent ventures or to be income
or profits derived from them.
8.06 Compensation and Reimbursement. The Parties shall have no right to receive
compensation for performing duties as Parties to this Venture, under this
Agreement, except as may be allowed by paragraph 5.04, and agreed to by the
Parties; provided that this provision shall not affect the Venture Manager’s
right to expend capital contributions made by the Parties to the Venture, or a
Party’s right to receive its share of distributions of Venture funds, as
provided for in this Agreement, or the right to be repaid on any loans made by a
Party to the Venture.
8.07 Insurance. The Venture Manager shall maintain, with insurers or
underwriters of good repute, in the name of the Venture for the benefit of each
Party naming each Party as an additional insured, such insurance relating to the
operations of the Venture, as are customary for businesses of a like nature to
that of the Venture, to maintain insurance against risks, pursuant to terms that
are customary for a business and to pay all premiums and other sums payable to
maintain that insurance. Additionally, the exact limits of insurance coverage
shall as set forth in Exhibit “D” to the Venture Operating Agreement. Conterra
has the right to opt out of the Venture’s Manager’s insurance and maintain its
own insurance at any time, providing that Conterra’s insurance meets the limits
of Exhibit “D” to the Venture Operting Agreement.
ARTICLE IX
TAX PROVISIONS
9.01 Tax Partnership. All of the Parties’ operations conducted pursuant to this
Agreement in the Venture area shall be subject to the terms and conditions of
the Tax Partnership Agreement attached hereto as Exhibit “A”.
9.02 Responsibility for Taxes. Each Party shall be responsible for reporting and
discharging its own tax measured by the income of the Party and the satisfaction
of such Party’s share of all contract obligations under this Agreement and the
Tax Partnership Agreement. Each Party shall protect, defend, and indemnify the
other Party from and against any and all losses, costs, and liabilities arising
from the indemnifying Party’s failure or refusal to report and discharge such
taxes or satisfy such obligations.
ARTICLE X
BOOKS, RECORDS AND BANK ACCOUNTS
10.01 Books and Records. The Venture Manager shall keep the books of account and
other records with respect to the operations of the Venture as will sufficiently
explain the transactions and financial position of the Venture, to enable
financial statements to be prepared, and shall cause the books and other records
to be kept in such manner as will enable them to be audited annually as of
June 30. The books and other records shall be maintained at the principal place
of business of the Venture, or at such other place as the Venture Manager shall
determine, and the Parties, and their authorized representatives, shall at all
times have access to those books.
10.02 Accounting Basis and Fiscal Year. The Venture books of account shall be
kept on an accrual accounting basis for Federal Income Tax purposes, and shall
reflect all Venture transactions, shall be appropriate and adequate for the
Venture’s business and for the carrying out of all the provisions of this
Agreement, and shall be closed and balanced at the end of the fiscal year. The
fiscal year of the Venture shall end June 30th of each year.

 

8



--------------------------------------------------------------------------------



 



10.03 Reports. The Venture Manager shall cause to be delivered to each Party,
within forty (40) days after the end of each June 30, a report containing the
following:

  a.  
A balance sheet as of the end of the Venture’s June 30 fiscal year end, and
statements of income;

  b.  
A general description of the activity of the Venture during the period covered
by the report;

  c.  
A report of any material transaction between the Venture and any Party,
including fees and compensation paid by the Venture and any materials or
equipment supplied and services performed by a Party, or any affiliate or
employee of a Party, for fees or compensation; and

  d.  
A report and all other information indicating the running balance of Payout of
the capital contributions Account compounded annually at an internal rate of
return of fifteen percent (15%).

10.04 Bank Accounts. The Venture Manager shall be responsible for causing one
separate and segregated Banking Account to be maintained which shall be insured
by the Federal Deposit Insurance Corporation, which accounts shall be used for
the payments of expenditures incurred by the Venture in connection with its
business, and in which shall be deposited all cash receipts of the Venture. All
amounts shall be and remain the property of the Venture, and shall be received,
held, and disbursed by the Venture Manager for the purposes specified in this
Agreement. There shall not be deposited in any of the accounts any funds other
than funds belonging to the Venture, and no other funds shall in any way be
commingled with the funds of the Venture. Neither Party may pledge or mortgage
its interest in the Banking Account except a pledge to the other party.
10.05 Tax Returns. The Venture Manager, as may be required, shall cause Income
Tax Returns for the Venture to be prepared and timely filed with the appropriate
authorities.
ARTICLE XI
OWNERSHIP OF VENTURE PROPERTY, LIMITATION ON LIABILITY
11.01 Ownership and Partition. Except as otherwise provided in this Agreement
the assets of the Venture of every kind and character, real and personal, now
owned of later acquired, shall be owned by the Venture as an entity, that
ownership being subject to the other terms and provisions of this Agreement. The
Parties’ interests in the Venture shall be owned by the Venture as personal
property.
11.02 Relationship of the Parties. The relationship between and among the
Parties shall be limited to the carrying on of the purpose of the Venture in
accordance with the terms of this Agreement. This relationship shall be
construed and deemed to be a Joint Venture, and not a general partnership.
Subject to Section 9.01 hereof, nothing in this Agreement shall be construed to
create a general partnership between or among the Parties or to authorize a
Party to act as general agent for another Party.
11.03 Limitation on Liability and Undertakings. As provided in this Agreement,
no Party, or the Venture, shall be responsible or liable for any indebtedness or
obligation of any Party, incurred either before or after the Effective Date of
this Agreement, except those responsibilities, liabilities, debts, or
obligations undertaken or incurred in good faith in carrying out the purpose of
the Venture in accordance with the terms of this Agreement, or later undertaken
or incurred on behalf of the Venture, under or pursuant to the terms of this
Agreement, or assumed by the Venture. Each Party indemnifies and agrees to hold
each other Party harmless from all those obligations and indebtedness. No Party,
acting alone, shall have any authority for, or to undertake or to assume any
obligations, debt, duty, or responsibility on behalf of any other Party, or the
Venture, except as otherwise provided in this Agreement.

 

9



--------------------------------------------------------------------------------



 



ARTICLE XII
GAS MARKETING AND RIGHT TO HEDGE
12.01 Gas Marketing. Notwithstanding the provisions of Article VI (G) of the
Venture Operating Agreement and in avoidance of creating a gas imbalance, the
Parties agree to use their best efforts to jointly market all volumes from each
and all Venture Wells delivered into the same purchaser of such gas.
12.02 Right to Hedge Separate Volumes. The Venture Manager, shall have the right
to execute hedging agreements for gas volumes produced from the Venture Wells by
giving each Party notice of any proposed hedge at least two (2 days prior to the
proposed entry of the hedge order. All payments to or from such hedging
activities shall be made to or from the Venture Banking Account, and with
respect to Conterra, any payments to or from Conterra shall be included in the
calculation of Payout.
ARTICLE XIII
ADDITIONAL JOINT VENTURE(S)
13.01 Option to Create Additional Joint Venture(s). Conterra shall have the
exclusive option to elect to create up to two (2) Additional Joint Ventures,
each of which will include the drilling of fifteen (15) Venture Wells or a total
of thirty (30) additional Venture Wells on the Venture Properties. Each such
Additional Venture shall be separate from this Venture but formed using
agreements substantially the same as this Agreement and its Exhibits. At the
sole discretion of Conterra, this option may be exercised at any time during the
term of the Joint Venture by giving written notice to Patara advising of such
election.
ARTICLE XIV
CONTERRA SOLE OPTION TO TERMINATE
14.01 Unilateral Termination of this Agreement. Notwithstanding any of the
provisions of this Agreement, Conterra shall have the right to terminate its
funding obligations pursuant to Section 5.01(a) of this Agreement, in its sole
discretion, after completing its obligation to fund the first five (5) wells and
again, after the first ten (10) wells Conterra may discontinue funding
immediately in the event of a Material Adverse Change, which is defined as
(i) if there any change in the Internal Revenue Code limiting or restricting the
ability of Conterra to utilize 100% of the deductions for Intangible Drilling
Costs, or (ii) if the closing price of natural gas quoted for NYMEX Henry Hub is
below $3.00/MMBTU for a period of twenty (20) consecutive business days.
ARTICLE XV
ASSIGNABILITY OF INTEREST
15.01 Assignment of a Party’s Interest.

  a.  
Except as provided herein, no Party may sell, transfer, assign, pledge, or
otherwise dispose of all or any part of its interest in this Venture, the
Venture leases or the Venture Wells (whether voluntary, involuntary, or by
operation of law) without the prior written consent of the other Party, which
consent shall not be unreasonably withheld.

  b.  
No information concerning Venture Properties shall be disclosed to any proposed
assignee of an interest in the Venture, unless the proposed assignor of the
interest shall obtain, prior to any assignment or transfer, written
acknowledgment by a prospective assignee in a form satisfactory to all Parties,
that the assignee will be bound by the terms of this Agreement. In the case of
any proposed assignment, the written acknowledgment from a proposed assignee
shall contain provisions for nondisclosure, of information relating to the
accounts, activities and properties of the Venture, in the event the prospective
assignee shall elect not to purchase or acquire an interest.

 

10



--------------------------------------------------------------------------------



 



ARTICLE XVI
DISSOLUTION AND ASSIGNMENT
16.01 Events of Dissolution and Sale of Venture Interest.

  a.  
The Venture shall be dissolved based upon the following:

  (i)  
on the sale of all Parties’ interest in the Venture;

  (ii)  
on the occurrence of any event specified by the laws of the State of Texas;

  (iii)  
on the withdrawal, death, or disability of the Venture Manager, with no
successor appointed pursuant to paragraph 5.01, or on the filing by a Party of a
voluntary petition in bankruptcy, upon an adjudication of a Party as bankrupt or
insolvent, or on the filing by a Party of a petition under any chapter of the
U.S. Bankruptcy Code, or any other present or future applicable federal, state,
or other statute or law regarding bankruptcy, insolvency, or other relief for
debtors, or a Party seeking, consenting to, or acquiescing in, the appointment
of a trustee, receiver, conservator or liquidator of the Party, or of all, or
any substantial portion of, the Party’s property or interest in the Venture; or,

  (iv)  
on reaching Payout and the conversion of all of Conterra’s interest to an
Overriding Royalty Interest pursuant to Section 7.02
    (v)  
on the unanimous consent of the Parties.

  b.  
Dissolution of the Venture shall be effective on the date on which the event
occurs giving rise to the dissolution, but the Venture shall not terminate until
the assets of the Venture shall have been distributed as provided for in this
Agreement. Notwithstanding the dissolution of the Venture, prior to the
termination of the Venture, the business of the Venture and the affairs of the
Parties, as a Venture, shall continue to be governed by this Agreement. Upon
dissolution, the Venture Manager shall liquidate the assets of the Venture, and
apply and distribute the proceeds as contemplated by this Agreement.

16.02 Distributions on Liquidation

  a.  
After payment of liabilities owing to creditors, the Venture Manager, or the
liquidator, if any, shall set up such reserves as are deemed reasonably
necessary for any contingent or unforeseen liabilities or obligations of the
Venture. This reserve may be paid over by the Venture Manager or the liquidator
to a bank, to be held in escrow for the purposes of paying any such contingent
or unforeseen liability or obligation, and, at the expiration of the period the
Venture Manager or liquidator may deem advisable, the reserves shall be
distributed to the Parties or their assigns in the manner set forth in paragraph
17.02 (b) below.

  b.  
After paying all liabilities and providing for reserves, as provided for above,
Venture Manager or the liquidator shall cause the remaining net assets of the
Venture to be distributed:

  (i)  
first, to any Party in respect of loans by them, to the Venture; and,
    (ii)  
then, to the Parties in the order of priority provided by law.

 

11



--------------------------------------------------------------------------------



 



Each Party shall receive its share of the assets in cash or in kind, and the
proportion of a share received in cash may vary from Party to Party, all as the
Venture Manager or liquidator may decide. If the distributions are insufficient
to return to any Party the full amount of the Party’s capital contribution, it
shall have no recourse against any other Party. No Party with a negative capital
account at the time of dissolution of the Venture shall be required to restore
to the Venture the amount of the negative balance in the capital account. In the
event that any part of the net assets consist of notes or accounts receivable or
other non-cash assets, the Venture Manager of the liquidator shall take whatever
steps deemed appropriate to convert the assets into cash or into any other form
which will facilitate the distribution of the assets. If any assets shall be
distributed in kind, the assets shall be distributed on the basis of their fair
market value. If the Parties, upon dissolution, are unable to agree on the fair
market value of the assets to be distributed, then appraisals and determination
of that fair market value shall be made by third party appraisers.
16.03 Assignment of Venture Interest. Any purchaser, transferee, or assignee of
an interest of a Party in the Venture, who has the right to become a Party to
this Agreement, shall:

  a.  
elect to become a Party to this Agreement by delivery of a written notice of
that election to the Venture Manager;

  b.  
execute and acknowledge other instruments as the Venture Manager may deem
necessary or advisable to effect the admission of the purchaser, transferee, or
assignee as a Party, including, without limitation, the written acceptance and
adoption by the Party of the provisions of this Agreement and the assumption by
the Party of the obligations of the Party from whom the interest is acquired;
and

  c.  
pay, or cause to be paid, a transfer fee to the Venture which is sufficient to
cover all reasonable expenses connected with the sale, transfer, or assignment
for the admission of the Party as a Party to this Agreement.

16.04 New Party to Venture. A new Party to this Agreement shall, on compliance
with the provisions set out above, succeed to all rights and obligations, as
provided for in this Agreement as if that Party had been an original Party to
this Agreement. Neither the Venture Manager nor a selling Party shall be
required to determine the tax consequences to a Party, or the Party’s assignee,
arising from the assignment of a Venture interest. The Venture shall continue
with the same basis and capital amount for the new Party as was attributable to
the former owner, who assigned or transferred a Venture interest.
ARTICLE XVII
DEFAULT
17.01 Default by a Party.

  a.  
The following events shall be deemed to be events of default of the terms of
this Agreement by a Party:

  (i)  
failure of a Party to make, when due, any contribution or advance required to be
made under the terms of this Agreement and the failure to cure or remedy the
failure within three (3) days after receipt of written notice of such failure
from the Venture Manager;

  (ii)  
failure to carry out any duties, covenants, or conditions of this Agreement or
the violation of any of the other provisions of this Agreement and failure to
remedy or cure the violation within ten (10) days after receipt of written
notice of the violation from another Party to the Venture;

 

12



--------------------------------------------------------------------------------



 



  (iii)  
making an assignment for the benefit of creditors or the filing of a petition
under any section or chapter of the U.S. Bankruptcy Code as amended, or under
any similar law or statute of the United States or any state;

  (iv)  
adjudication of a Party as a bankrupt or insolvent in proceedings filed against
the Party under any section or chapter or the U.S. Bankruptcy Code, as amended,
or under similar law or statute of the United States or any state, without
further possibility of appeal or review; and

  (v)  
the appointment of a receiver for all, or substantially all, of the assets of a
Party, and the failure to have the receiver discharged within thirty (30) days
after appointment.

  b.  
Upon the occurrence of any event of default by a Party, the other Parties shall
have the right, at their election, which election shall be made at any time
within one (1) year from the date of the default, on giving the defaulting Party
ten (10) days’ written notice of the election (and providing the default is
continuing on the date the notice is given), to pay the defaulting Party the
fair market value of that Party’s interest in the Venture, based on the capital
contributions made by the Party, taking into consideration any outstanding
indebtedness, liabilities, liens, and obligations relating to the Party, for the
purchase and redemption of the Party’s interest in the Venture. Pursuit of a
remedy provided above shall not preclude the pursuit of any other remedy
provided for in this Agreement, or any other remedies provided in law, nor shall
pursuit of any remedy provided for in this Agreement constitute a forfeiture or
waiver of any amount due by a defaulting Party, or of any damages accruing by
reason of the violation of any of the terms, provisions, or covenants contained
in this Agreement. A defaulting Party shall be responsible for the payment of
all attorneys’ fees reasonably incurred by the Venture in connection with a
default, and interest on all amounts by which the defaulting Party is indebted
to the Venture, at the highest rate allowed by law.

  c.  
Each Party agrees that in the event a Party shall default, as provided for
above, the defaulting Party shall execute and deliver conveyances, agreements,
notes, instruments, or other documents which may be necessary to confirm and
render fully effective the transfer of the defaulting Party’s interest. Any
relinquishment and transfer shall not relieve the defaulting Party from any
liability under this Agreement which may have accrued prior to the date of the
relinquishment or transfer. In the event appropriate instruments, as reasonably
required, are not delivered after fifteen (15) days written notice to the
defaulting Party, the non-defaulting Party may, as the defaulting Party’s
irrevocable agent and attorney-in-fact, execute the legal instruments as may be
required, necessary, or advisable to convey, transfer, or assign the defaulting
Party’s interest, and the Parties agree that the non-defaulting Party shall not
have any individual liability for any action taken in connection with that
action.

ARTICLE XVIII
MISCELLANEOUS
18.01 Notices. Any and all notices, elections, or demands permitted or required
to be made under this Agreement, shall be in writing, signed by the Party giving
the notice, election, or demand and shall be delivered personally, or sent by
registered or certified mail, return receipt requested, to the other Party, at
its address on the first page of this Agreement, or such other address as may be
supplied by written notice given in conformity with the terms of this Section.
The date of personal delivery or the date of mailing, as the case may be, shall
be the date of receipt of the notice.

 

13



--------------------------------------------------------------------------------



 



18.02 Successors and Assigns. Subject to the restrictions on transfers set forth
above, this Agreement, and each and every one of its provisions, shall be
binding on and inure to the benefit of the Parties, and their respective
successors, successors in title, heirs and assigns, and each and every successor
in interest to any Party, whether the successor acquires the interest by way of
gift, purchase, devise, or any other method, shall hold the interest subject to
all the terms and provisions of this Agreement. Any assignment of an interest by
a Party shall be specifically delivered subject to the terms and provisions of
this Agreement.
18.03 Liabilities. The obligation and liabilities of each Party, as among
themselves, with respect to any and all liabilities in connection with
conducting the business of the Venture, shall be several and not joint or
collective.
18.04 Amendments. Amendments may be made to this Agreement from time to time by
unanimous consent of the Parties, which consent shall be evidenced by a written
amendment attached to this Agreement as executed by all Parties.
18.05 No Waiver. The failure of any Party to insist on strict performance of a
covenant or of any obligation of this Agreement, irrespective of the length of
time for which the failure continues, shall not be a waiver of a Party’s
subsequent right to demand strict compliance. No consent or waiver, expressed or
implied, to or of any breach or default in the performance of any obligation of
this Agreement, shall constitute a consent or waiver to or of any other breach
or default in performance of the same or any other obligation of this Agreement.
18.06 Entire Agreement. This Agreement, together with Exhibits attached hereto,
constitutes the full and complete Agreement of the Parties with respect to the
subject matter of this Agreement.
18.07 Captions. Title or captions of articles, sections, and paragraphs
contained in this Agreement are inserted only as a matter of convenience and for
reference, and in no way are intended to define, limit, extend or describe the
scope of this Agreement or the intent of any of its provisions.
18.08 Counterparts. This Agreement may be executed in a number of counterparts,
all of which taken together shall, for all purposes, constitute one Agreement,
binding on the Parties, notwithstanding that all Parties may not have signed the
same counterpart.
18.09 Applicable Law. This Agreement shall be deemed to have been entered into
and shall be construed and enforced according to the laws of the State of Texas,
as applied to contracts made and to be performed entirely within that state,
unless otherwise provided.
18.10 Gender. When this Agreement requires, all words in any gender shall be
deemed to include the masculine, feminine, and neuter gender, all singular words
shall include the plural, and all plural words shall include the singular.
18.11 Prior Agreements Superseded. This Agreement supersedes any prior
understanding or written or oral agreements between the Parties respecting the
subject matter of this Agreement.
18.12 Legal Construction. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, the invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, and this Agreement shall
be construed as if the invalid, illegal, or unenforceable provision had not been
contained in this Agreement.
18.13 Priority of Conterra Joint Development Agreement. In the event of conflict
with the provivions of this Agreement and the Venture Operating Agreement, then
the provisions of this Agreement shall prevail.

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEROF, this Agreement is executed by each Party as of the date of
acknowledgment of their signature, but shall be deemed effective as of
October 1, 2009 the Effective Date.

            PATARA OIL & GAS LLC
      By:   /s/ Lane M. Kincannon         Lane M. Kincannon       
Vice-President, Land        CONTERRA COMPANY
      By:   /s/ Kenneth R. Peak         Kenneth R. Peak        Chief Executive
Officer   

         
THE STATE OF TEXAS
    )  
 
    )  
COUNTY OF HARRIS
    )  

BEFORE ME, the undersigned authority, on this day personally appeared Lane M.
Kincannon, known to me to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he is the Vice-President, Land
& Business Development of Patara Oil & Gas LLC, a Delaware limited liability
company, and that he executed the same for the purpose and consideration therein
expressed on behalf such company.
GIVEN UNDER MY HAND AND SEAL OF OFFICE, on October  _____, 2009.

                           
 
  Notary Public            
 
  Printed Name:                               My Commission Expires:        
 
         
 
   

 

15



--------------------------------------------------------------------------------



 



         
THE STATE OF TEXAS
    )  
 
    )  
COUNTY OF HARRIS
    )  

BEFORE ME, the undersigned authority, on this day personally appeared Kenneth R.
Peak, known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he is the Chief Executive Officer of
Conterra Company, a Delaware corporation, and that he executed the same for the
purpose and consideration therein expressed on behalf such corporation.
GIVEN UNDER MY HAND AND SEAL OF OFFICE, on October  _____, 2009.

                           
 
  Notary Public            
 
  Printed Name:                               My Commission Expires:        
 
         
 
   

 

16